PER CURIAM.
We reverse the order of the trial court denying defendant’s 3.850 motion without an evidentiary hearing. We remand for an evi-dentiary hearing on the issue of whether defense counsel’s conduct, which resulted in the striking of two defense witnesses on the issue of insanity, constituted ineffective assistance of counsel, and if so, whether the exclusion of the witnesses materially prejudiced the defendant’s insanity defense. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
DELL, C.J., and FARMER and PARIENTE, JJ., concur.